               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                             CENTRAL DIVISION

                                   MINUTE SHEET

UNITED STATES OF AMERICA                             Date: November 16, 2018

vs.                                                  Case No.: 16-4053-01-CR-C-BCW

Tyihonn Cortez Riley



Honorable Brian C. Wimes, presiding at Jefferson City, Missouri

Nature of Hearing: Sentencing

Time Commenced: 10:50 am                              Time Terminated: 11:03 am

                                   APPEARANCES

Plaintiff=s counsel:       Jim Lynn, AUSA
Defendant=s counsel:       Brady Wimer
Probation officer:         Danielle Staats

PROCEEDINGS IN COURTROOM: Above parties present. Court accepts plea of
         guilty and adjudication of guilt. There are no objections to the Presentence
         Report and Court adopts P.S.I.R. without change. Court asserts statutory
         guidelines. Counsel makes sentence recommendations. Defendant
         accorded allocution.

SENTENCE: Defendant is sentenced to 60 months in the Bureau of Prison for Counts 1 and
          4 of the Indictment to be served consecutively and to run concurrent to Boone
          County Circuit Court Case Nos 13BA-CR03858-01 and 13BA-CR03949-01.
          Followed by 5 years supervised release, terms to be served concurrently.
          Standard/Additional Conditions of Supervision imposed. All remaining counts
          dismissed.
          FINE: waived; SPECIAL ASSESSMENT: $200; RESTITUTION: n/a
          Defendant advised of right to appeal. Defendant remanded to the custody of
          the USM.



Court Reporter:   Denise Halsey
Courtroom Deputy: T. Lock
